Citation Nr: 1401129	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  05-25 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for kidney disease, to include as secondary to hypertension.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1974 to May 1980, with subsequent periods of service in the United States Air Force Reserves from May 1980 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, based on a September 2003 claim.

The Veteran testified before a Decision Review Officer (DRO) at a formal RO hearing in February 2009, and before the Board at a hearing at the RO in August 2013.  Transcripts for both hearings are of record.  The Veteran's paper claims file and Virtual VA paperless claims file have both been considered.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his hypertension was diagnosed and manifested to a compensable degree within one year after separation from active duty, so as to warrant presumptive service connection, or that it is otherwise related to service.  The Veteran contends that his kidney disease is secondary to his hypertension.

Direct service connection is based on incurrence or aggravation of disease or injury during a period of active duty.  See 38 C.F.R. § 3.303.  If a disability is not shown during active duty, chronic diseases including hypertension will be presumed service connected if they manifest to a compensable degree within one year following at least 90 continuous days of active duty.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In addition to periods of active duty, service connection may be granted for disability resulting from disease or injury that was incurred in or aggravated in line of duty during active duty for training (ACDUTRA), or from injury incurred in or aggravated in line of duty during inactive duty training (IDT).  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2013); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Evidentiary presumptions (including for chronic disease) do not apply, however, to claims of service connection based on ACDUTRA or IDT.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309; Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

Periods of service

As noted above, the Veteran was discharged from active duty in the Air Force on May 17, 1980, and he had subsequent service in the Air Force Reserves.  The Veteran contends that his service from May 1980 to August 1981 should also be considered active duty because he served overseas and was activated by the President of the United States in response to the Air Traffic Controller strike through August 1981, which was considered a national emergency.  

In various statements, including in August 2009, the Veteran erroneously relies on the definition of "active duty" in 38 C.F.R. § 3.6(a)&(b) as including, in a time of war or national emergency declared by the President, while assigned to duty on a project for one of the Armed Forces in an area determined by the Secretary of Defense to be of immediate military hazard.  This provision does not pertain to members of the Reserves or Armed Forces but, rather, to certain governmental agencies for periods prior to July 29, 1945.  See 38 C.F.R. § 3.6(b)(3)(ii)(b).

As relevant to this case, VA defines "active duty" as full-time duty in the Armed Forces, other than ACDUTRA.  38 C.F.R. § 3.6(b)(1).  The Veteran also believes that his service records show that he served on "active duty" through August 1981.  

There are two DD Forms 214, i.e., "Certificate of Release or Discharge from Active Duty"-one for the Veteran's Air Force service to May 17, 1980, and another for a period in the Air Force Reserves from August 20, 1980, to April 11, 1981, which indicates that he was "released from active duty" for "completion of required [ACDUTRA]."  There are also retirement points summaries, a "Statement of Service" as creditable under 37 U.S.C.A. § 205, and a summary of "Payments for Reservist while on Active Duty" pertaining to civil service deposits.  These documents confirm the Veteran's period of service from August 1980 to April 1981, as well as additional periods of service from May 17, 1980, forward that lasted a week or less each, until the Veteran's discharge in July 1991.

In 1990, VA's General Counsel discussed the meaning of active duty for Department of Defense (DoD) purposes, as opposed to for VA purposes.  See VAOPGCPrec 25-90 (July 17, 1990).  The General Counsel noted that DoD defined "active duty" as including any full-time duty in the active military service, including full-time training duty and annual training duty.  10 U.S.C. § 101(22).  Consistent with this broad definition, a DD Form 214 was to be issued to anyone serving on active duty for training for periods in excess of 90 days.  See Air Force Manual (AFR) 35-6, para. 3-3.  The space on the DD Form 214 for the authority for issuance was to be annotated "release from active duty," even if it was active duty for training.  Id.  Further, the General Counsel noted that DoD defined "active duty for training" as including "annual tours, special tours, school tours and the initial tour performed by enlistees without prior military service."  AFR 35-41, para. 3-4.  

Based on the foregoing, the Veteran's DD Form 214 for the period from August 20, 1980, to April 11, 1981, is not conclusive evidence of true "active duty."  His retirement points summaries specify that this period was for "school tour."  Other periods of service were classified as "special tour," "annual tour," Air Force training program (AFTP), or paid inactive duty.  None of the periods were classified as active duty, to include "active duty other" or "extended active duty."  As such, the Veteran's only true period of active duty was from June 1974 to May 17, 1980.  

Evidence of disability and development

To establish service connection on a presumptive basis, the Veteran's hypertension must have been diagnosed and manifested to a compensable degree during active duty or within one year thereafter, or by May 17, 1981.  

To warrant a compensable rating for hypertension, there must be diastolic pressure that is predominantly 100 or more; or systolic pressure that is predominantly 100 or more; or a history of diastolic pressure predominantly 100 or more that requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater; and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm or greater, with a diastolic blood pressure of less than 90 mm.  Hypertension and isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).

In an August 2009 statement, the Veteran asserted that he had elevated blood pressure while on active duty in 1977 during emergency treatment for a traumatic injury requiring surgery, although he had normal blood pressure after that time.  The Veteran testified at the February 2009 DRO hearing that he first learned of his high blood pressure at his August 1981 civil service examination.  During the August 2013 Board hearing, however, he stated that he noticed high blood pressure in 1980 or 1981 after doing a lot of flying at higher altitudes.  He indicated that he was treated for an ear block in January 1982, and it was more difficult to have blood pressure readings under 150 after that time.  See also January 2006 statement.

Service treatment records from the Veteran's period of active duty (through May 1980) did not demonstrate a diagnosis of hypertension or blood pressure readings that met VA's definition.  In his April 1980 separation examination, he reported being in good condition, on no medications, and he denied high blood pressure.  

Thereafter, records during the Veteran's Reserves service showed fluctuating blood pressure readings.  An August 1981 civil service examination showed blood pressure of 164/94, and the Veteran reported having elevated readings for approximately two months.  In July 1982, there were several notations of elevated blood pressure, and the Veteran was diagnosed as having hypertension in November 1982, after a five-day check of his blood pressure readings.  In March 1983, a provider recorded blood pressure readings of 137/87 and 142/88, and noted that he needed to be on blood pressure medication.  Thereafter, an August 1983 consult noted that the Veteran had mildly elevated blood pressure during a routine examination in July 1982, and he was diagnosed as having transient hypertension and treated with weight reduction and low-salt diet, which resulted in lower blood pressure readings.  The Veteran was found to be normotensive in August 1983, and the evaluator noted that the Veteran may have labile hypertension, which may become permanent in nature.  He was again found to have elevated blood pressure on subsequent occasions requiring a five-day check, including in August 1986.  

Available VA treatment records (including on Virtual VA) indicate that the Veteran currently has hypertension, kidney disease, and diabetes mellitus type II.  There are notations that his kidney disease may be related to both hypertension and diabetes, and treating medications.  See, e.g., VA records dated in August 2001, March 2003, May 2003, September 2012; February 2007 VA examination for joints (noting that extensive lab testing was consistent with hypertension, diabetes mellitus, and renal disease).  A June 2003 VA treatment record noted that the Veteran's blood pressure was not well controlled, but there was a component of white coat hypertension.

During the February 2009 DRO hearing, the Veteran testified that he had protein in his urine in November 1981 or 1982, and he was told to drink more water, but he did not recall being diagnosed as having a kidney disease at that time.  He stated that his providers had told him his kidney disease was related to his hypertension.  

Additionally, there are four letters from Dr. AH indicating that he had reviewed the pertinent regulations and service records, and purporting to link the Veteran's hypertension to service.  Dr. AH opined that the Veteran's hypertension had its onset during service in the "active Reserves" or on "active duty" from 1981 to 1987 and, therefore, should be service connected.  Dr. AH stated that the Veteran's blood pressure readings through June 1981 and in January 1982 qualified as pre-hypertension, the reading during his civil service examination in August 1981 qualified as hypertension, and the Veteran started on medications for hypertension in November 1982.  In his January 2006 and January 2007 letters, Dr. AH opined that the Veteran's hypertension started in service and was most likely due to chronic stress or depression due to racism and other stresses of serving his country.

It is unclear if Dr. AH reviewed all available medical evidence, and his opinions reflect a misunderstanding of the character of the Veteran's periods of service.  Further, the date of onset of the Veteran's chronic hypertension and the etiology of his kidney disease are unclear.  VA's duty to provide a VA examination is triggered, as there is an indication that these diseases may be related to his active service, including based on possible incurrence or aggravation during ACDUTRA in the Air Force Reserves, but the medical evidence is insufficient to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006). 

Additionally, the Veteran claimed disability based on hypertension, renal disease, and other conditions, and he was awarded disability benefits from the Social Security Administration (SSA) in August 2011.  The last VA treatment records in the claims file are dated in October 2012.  The SSA records and more recent VA records may be pertinent to his claims and should be requested upon remand.  

The Veteran should also be provided notice concerning his claim for secondary service connection in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and regulations.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence and information necessary to establish service connection for kidney disease on a secondary basis.  Allow time to respond.

2.  Request copies of any records and determinations associated with the Veteran's SSA disability benefits.  

3.  Obtain the Veteran's outstanding VA treatment records dated since October 2012, as well as any non-VA records identified upon remand, if the Veteran provides sufficient information and authorization for VA to obtain them.

4.  All requests and responses for the above-described records must be documented.  All records received must be associated with the file.  If any records cannot be obtained, the Veteran should be notified of the attempts made, and allowed an opportunity to provide them.

5.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed hypertension and kidney disease.  Forward the entire claims file, including access to any records in electronic form, to the examiner.  All appropriate tests and studies should be conducted.  The examiner should be informed of all verified periods of active duty and ACDUTRA service, as shown by the service personnel records and consistent with the above discussion.  As noted above, the last active duty period ended May 17, 1980.  

The examiner should respond to the following: 

(a)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's hypertension was incurred during his period of active duty service through May 17, 1980, or manifested to a compensable degree by May 17, 1981? 

(b)  If not, is it at least as likely as not that the Veteran's hypertension was incurred or aggravated (meaning permanently worsened beyond its normal progression) during a verified period of ACDUTRA from May 1980 through July 1991?  

(c)  Is it at least as likely as not that the Veteran's current kidney disease was incurred or aggravated (meaning permanently worsened beyond its normal progression) during his period of active duty service through May 17, 1980, or during a period of ACDUTRA through July 1991? 

(d)  Is it at least as likely as not that the Veteran's renal disease was proximately caused by his hypertension?  If not, was the renal disease proximately aggravated (permanently worsened beyond its natural progression) by hypertension?  

In responding to each of the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's reports along with any documented treatment or complaints.  The examiner must provide a reason if he or she rejects the Veteran's reports, and the Veteran's statements cannot be rejected due solely to a lack of medical documentation.

If the examiner cannot offer any requested opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer a non-speculative opinion.  

6.  Readjudicate  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board for further review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

